Citation Nr: 1243804	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities of the knees and legs. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities of the knees and legs. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of facial trauma.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for dental trauma, to include for outpatient treatment purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1989.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina on behalf of the RO in Atlanta, Georgia.  

In February 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The Board notes that the psychiatric claim on appeal has been adjudicated as major depressive disorder.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

The Veteran is also claiming entitlement to service connection for a dental disability due to dental trauma in service.  In this regard, the Court has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The merits of the claims for service connection for a lumbar spine disability, a psychiatric disability, residuals of facial trauma, and dental trauma, to include for outpatient treatment purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2003 decision, the RO determined that new and material evidence sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a lumbar spine disability, residuals of facial trauma, and dental trauma had not been received.  The RO reopened the claim for entitlement to service connection for major depressive disorder, but denied the merits of the claim.  The Veteran was properly notified of the May 2003 decision, but did not appeal.

2.  The evidence pertaining to a lumbar spine disability, psychiatric disability, residuals of facial trauma, and dental trauma received subsequent to the May 2003 rating decision was not previously of record, relates to an unestablished fact necessary to substantiate the claims, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claims.   


CONCLUSIONS OF LAW

1.  The May 2003 rating decision in which the RO denied reopening claims for entitlement to service connection for a lumbar spine disability, residuals of facial trauma, and dental trauma, and reopened but denied a claim for entitlement to service connection for major depressive disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a lumbar spine disability, psychiatric disability, residuals of facial trauma, and dental trauma.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has reopened the Veteran's claims for service connection for a lumbar spine disorder, psychiatric disorder, residuals of facial trauma, and dental trauma; therefore, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369   (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

The matters on appeal arise from a somewhat lengthy procedural history.  Initially, in a March 1996 rating decision, the RO denied entitlement to service connection for a lumbar spine disability, residuals of facial trauma, and dental trauma.  The Veteran was properly notified of the decision, did not appeal, and the decision became final.  

In a June 1999 rating decision, the RO denied reopening the claim for entitlement to service connection for dental trauma.  The RO construed testimony given at a September 1999 informal hearing as a notice of disagreement with the June 1999 rating decision, and a statement of the case was issued.  However, the Veteran did not perfect the appeal, and the June 1999 decision became final.  

In an August 2001 rating decision, the RO again denied reopening the claim for entitlement to service connection for dental trauma.  The Veteran was properly notified of the decision, did not appeal, and the decision became final.  

In a July 2002 rating decision, the RO denied reopening the claim for entitlement to service connection for a lumbar spine disability.  The RO also denied a claim for entitlement to service connection for major depressive disorder.  The Veteran was properly notified of the decision, did not appeal, and the decision became final.  

Most recently, in a May 2003 rating decision, the RO denied reopening the claims for entitlement to service connection for a lumbar spine disability, residuals of facial trauma, and dental trauma.  The RO reopened the claim for entitlement to service connection for major depressive disorder, but denied the merits of the claim.  The Veteran was properly notified of the decision, did not appeal, and the decision became final.  

The Board does acknowledge the Veteran's February 2012 testimony that she never received a notice letter informing her of the most recent denial in May 2003.  However, the claims file does contain a copy of a May 2003 notice letter that was sent to her address of record at the time, and the letter and rating decision were not returned as undeliverable.  As such, the regularity of the mail is presumed. See generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."). While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271   (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).   As such, the Board finds that the Veteran was notified of the May 2003 rating decision, but did not appeal.  Therefore, the decision became final.  

The Veteran filed the current application to reopen her claims in September 2005.  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2012).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

It appears that the relevant evidence before the RO at the time of the last final decision in May 2003 consisted of the Veteran's statements, service treatment records, VA treatment records, and VA examination reports.  With regard to the claims for a lumbar spine disability, facial trauma, and dental trauma, the RO found that the newly received evidence was essentially duplicative of evidence previously of record.  The RO found that at the time of the March 1996 rating decision, there was no evidence showing that the Veteran's lumbar spine disability, facial trauma, or dental trauma were incurred in service or that the disabilities were linked to service, and that since 1996, there remained no such evidence.  Thus, the RO, in its May 2003 final decision, concluded that new and material evidence had not been submitted since the March 1996 rating decision, and the claims were not reopened.  With regard to the claim for a psychiatric disability, the RO reopened the previous July 2002 denial, although the basis for reopening is unclear from the decision. The claim was then denied on the merits due to an absence of competent medical evidence establishing a relationship between the psychiatric disability and military service.
 
Since May 2003, the evidence received consists of personal hearing testimony, statements of the Veteran, and VA treatment records.  This evidence is new because it was not previously associated with the claims file.

The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claims and is not cumulative or redundant of existing evidence.  Subsequent to the RO's May 2003 denial, the Court issued Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, at the February 2012 hearing, the Veteran testified that she has experienced ongoing symptoms relating to her lumbar spine disability, psychiatric disability, facial trauma, and dental trauma since an in-service motor vehicle accident.  See Hearing Transcript, pp. 6, 9, 18, 29.  The Veteran had not previously specifically alleged a continuity of symptomatology for the disabilities on appeal.  Moreover, the medical record since May 2003 supports the presence of continuous symptoms since discharge.  In an October 2004 VA treatment record, it was noted the Veteran has not been active due to low back pain and a rod placed in her leg following a motor vehicle accident.  In a December 2006 VA treatment record, it was noted that the Veteran was first treated for depression at the age of twenty six (1989) in the United States Marine Corps after breaking her legs.  A medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  

The Board notes that the May 2003 rating decision denied the application to reopen the claims of entitlement to service connection for a lumbar spine disability, residuals of facial trauma, and dental trauma, and entitlement to service connection for a psychiatric disability because, among other things, the evidence did not provide a link between the current disabilities and her military service.

Here, the Board finds that the testimony from the Veteran adds to the record for the first time information about her continued observable symptoms involving her low back, mental state, face, and teeth, while on active duty and since that time.  In this regard, the Board finds that the Veteran is competent to report on what she could see and feel while on active duty and since that time, and her statements are presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. 510.  Pursuant to Shade, this testimony offers support as to the issue of nexus.  Therefore, the Board finds the personal hearing testimony regarding continuity of symptomatology of the claimant's observable symptomatology, the credibility of which must be presumed (see Justus, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade, 24 Vet. App. at 110 (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and also that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Thus, the claims are reopened. However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claims can be addressed. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for psychiatric disability is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for residuals of facial trauma is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for dental trauma is reopened, and to this extent only, the appeal is granted.
REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

At the outset, proper VCAA notice has not been provided to the Appellant in this case.  It is mandatory that the Veteran be provided with VCAA notice informing her of the elements required to establish a service connection claim, namely, (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In this case, a letter was sent to the Veteran in October 2005, providing her with information concerning new and material evidence, and what evidence is necessary to establish a claim based on secondary service connection.  Notice of what evidence is necessary to establish a claim based on direct service connection was not provided.  Therefore, proper notice to the Appellant must be afforded.

Moreover, during the pendency of this appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires that notice be provided regarding how disability ratings and effective dates are determined. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice is required in this regard as well.  

It also appears that there may be outstanding service treatment records in this matter.  At her February 2012 hearing, the Veteran testified that she was injured in a severe car accident while on active duty.  She indicated that she fell asleep while driving home after being awake on duty all night, ran off the road, and struck two trees.  See Hearing Transcript, p. 14.  Regarding her lumbar spine, she stated that her back was injured in the crash.  Id. at 4.  With respect to her face, she testified that her face struck the steering wheel and that she required plastic surgery involving facial reconstruction for her injuries.  See id. at 20.  She also claimed that her nasal passages are always infected due to the injuries sustained and the reconstruction.  Id.  Regarding her teeth, the Veteran testified that many of them broke in the accident and that she required dental surgery involving implants and stitches.  Id. at 12-14.  A January 1996 VA examination report indicates that, prior to the accident, she was already wearing complete dentures and that it was these dentures that were broken in the accident.

A review of the Veteran's service treatment records does not reveal documentation of these injuries.  It is clear that the Veteran, indeed, suffered a motor vehicle accident in service, and VA has already conceded this point.  See August 1990 rating decision.  However, the majority of service treatment records pertain to the injuries the Veteran sustained in her legs from the accident and obstetric/gynecological issues.  Dental records are not in the file, and it is unknown for example, which, if any, teeth were missing at entry into service and which were treated in service.  The record does not contain surgical records pertaining to facial reconstruction or dental implants.  Indeed, there appear to be no records of hospitalization or treatment surrounding the accident itself.  A March 1988 report from the Naval Hospital in Bethesda, Maryland, drafted four weeks following the accident, shows that the Veteran was initially treated at South Side Medical Center, a private medical facility in Petersburg, Virginia, and then Portsmouth Naval Hospital prior to her admission at the Bethesda Naval Hospital.  A January 1996 VA examination report indicates the Veteran was taken to a private hospital in Petersburg, Virginia, where she was treated for facial injuries and by the Dental Clinic.  It is not clear that all of these records have been obtained.  

The United States Court of Appeals for Veterans Claims (the Court) has determined that if all relevant personnel records have not been obtained, that may be a breach of the duty to assist and grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet.App. 96, 101-03 (2005).  Moreover, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Therefore, an attempt to obtain any outstanding service treatment records must be made.

A remand is also required in order to afford the Veteran VA examinations to determine the nature and etiology of her lumbar spine disability, psychiatric disability, residuals of facial trauma, and dental trauma.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

The Veteran has current diagnoses for each disability on appeal.  For example, a MRI conducted in March 2001 shows a diagnosis of a 5 to 10% posterior displacement of L4 on L5, and a December 2006 VA treatment record shows a diagnosis of major depression.  VA treatment records dated in October 2003 and April 2006 also show diagnoses of sinusitis, and a January 1996 VA examination report documents scarring of the  mouth, loss of bone and soft tissue, depression of the mid-face, and maxillary and mandibular osseous integrated implants.

As discussed above, the Board does not dispute that the Veteran sustained injuries during a serious motor vehicle while on active duty.  While VA examinations were provided in January 1996 for the Veteran's lumbar spine and dental trauma, the examiners did not offer clear opinions on the etiology of her current conditions.  Moreover, the claims file was not made available to either examiner.  In addition, VA examinations have not been afforded for the claims for a psychiatric disability or residuals of facial trauma.  The Board finds that VA examinations are needed to determine whether there is any relationship between the current lumbar spine disability, psychiatric disability, residuals of facial trauma, and dental trauma and service or her already service-connected disabilities.  

Further, the Board observes the Veteran's claim of entitlement to service connection for a dental disorder for the purposes of receiving VA outpatient dental treatment has not yet been considered.  A remand for this action is necessary as the Board's consideration of this issue in the first instance would result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).

Finally, the RO should obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the Atlanta VA Medical Center (VAMC).  While the claims file, including Virtual VA, currently includes treatment records dated though June 2008, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice in accordance with 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate a direct service connection claim.  The letter should also advise the Veteran of the information or evidence needed to establish a disability rating and/or effective date for the claims on appeal pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c) by requesting all service medical, dental, and personnel records from the National Personnel Records Center, specifically involving the Veteran's 1988 motor vehicle accident.  In addition, request records from South Side Medical Center and Portsmouth Naval Hospital.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

3.  Obtain all outstanding pertinent VA treatment records from the Atlanta VAMC dated since June 2008.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

4.  Thereafter, the Veteran should be afforded VA examination to address the nature and etiology of any current lumbar spine disability.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability is in any way causally related to, or has been aggravated (permanently made worse) by, her service-connected disabilities of the knees and legs.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

The examiner should also state an opinion addressing whether it is at least as likely as not that the Veteran's current lumbar spine disability is in any way causally related to military service, including a motor vehicle accident therein.  In so doing, the examiner should specifically address the Veteran's contentions that she has experienced a continuity of symptomatology since the conceded motor vehicle accident in service.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.

5.  The Veteran should also be afforded a VA examination to address the nature and etiology of any current psychiatric disability.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disability is in any way causally related to, or has been aggravated (permanently made worse) by, her service-connected disabilities of the knees and legs.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

The examiner should also state an opinion addressing whether it is at least as likely as not that the Veteran's current psychiatric disability is in any way causally related to military service, including a motor vehicle accident therein.  In so doing, the examiner should specifically address the Veteran's contentions that she has experienced a continuity of symptomatology since the conceded motor vehicle accident in service.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.

6.  The Veteran should also be afforded a VA examination to address the nature and etiology of any current residuals of facial trauma.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

All residuals of facial trauma, to include problems with the sinuses and nasal passages, and any scars, should be identified and fully described.

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's residuals of facial trauma are in any way causally related to military service, including a motor vehicle accident therein.  In so doing, the examiner should specifically address the Veteran's contentions that she has experienced a continuity of symptomatology since the conceded motor vehicle accident in service.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.

7.  The Veteran should also be afforded a VA examination for the purpose of determining whether she has a dental disability that began during service or is otherwise linked to service, to include alleged dental trauma.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

Each dental disability should be clearly identified and described.

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a dental condition (to include a missing tooth/teeth) that began during service or as the result of some incident of active duty, to include trauma.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.

8.  The Veteran should be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
9.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If a report is deficient in any manner, the RO must implement corrective procedures at once.   
 
10.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations should be considered. 

The RO should develop and adjudicate the issue of entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment.  If this claim falls under the jurisdiction of a VA dental clinic, the RO should forward the Veteran's claim there for adjudication. 

If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


